Citation Nr: 0201762	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service. 

2.  Entitlement to an earlier effective date for award of 
nonservice connected pension benefits. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
January 1972.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1998 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In March 2000, the Board issued a decision that found that 
the claim for service connection for chronic obstructive 
pulmonary disease as due to cigarette smoking or nicotine 
dependence in service was not well grounded and denied an 
earlier effective date for nonservice connected pension.

The Board's decision was appealed to the Court of Appeals for 
Veterans Claims (Court).  In April 2001, the Court issued an 
order that vacated the decision of the Board and Remanded the 
appeal to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  The appellant 
opposed the Court's Remand order and has submitted additional 
argument and evidence with waiver of the RO's prior 
consideration of this evidence.  See 38 C.F.R. §§ 19.37(a), 
20.1304(c) (2001).


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was not manifest in 
service.

2.  The weight of the medical evidence fails to establish 
that the appellant's chronic obstructive pulmonary disease is 
the result of an inservice disease or injury, including 
cigarette smoking during service. 

3.  The weight of the medical evidence fails to establish 
that the appellant developed an addiction to nicotine during 
active service.

4.  By rating decision in April 1998, the RO granted the 
appellant entitlement to nonservice connected pension 
benefits, effective from the date of receipt of the original 
claim for that benefit, September 8, 1997. 

5.  A formal or informal claim for entitlement to nonservice 
connected pension benefits was not received by VA prior to 
September 8, 1997.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated during the appellant's active service, and is 
not due to cigarette smoking during active military service 
and/or nicotine dependence acquired during active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2001).

2.  The criteria for an effective date earlier than September 
8, 1997, for the award of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an April 1998 rating decision that 
denied service connection for chronic obstructive pulmonary 
disease, claimed due to service or asbestos exposure in 
service or tobacco use in service or nicotine dependence that 
developed in service.  The appeal regarding service 
connection for chronic obstructive pulmonary disease as 
related to asbestos exposure has been withdrawn.  The rating 
decision also granted a nonservice connected pension from 
September 8, 1997, which was the date of receipt of claim for 
that benefit.

The appellant has testified before the RO and submitted 
statements in support of his claims.  In sum, the appellant 
has contended that although he had smoked a few times prior 
to service, his smoking habit and nicotine dependence began 
in service.  He started smoking a pack per day and increased 
that to 2-3 packs per day.  He currently smoked about one 
pack per day.  The appellant argued that the military 
condoned and encouraged cigarette smoking and that he became 
nicotine dependent during service.  Although he has tried on 
a number of occasions, he had been unable to quit and 
continues to smoke.  He was diagnosed in about 1989 with 
chronic obstructive pulmonary disease, and attributes the 
development of chronic obstructive pulmonary disease to the 
cigarette smoking habit he developed in service.  With regard 
to the effective date of his pension claim, the RO received a 
claim from his representative on April 25, 1997 that should 
be considered an informal claim for pension and therefore be 
the effective date for this benefit.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This appeal has been 
remanded from the Court in order for the Board to consider 
whether the duty to assist has been met.  The appellant 
through his attorney has opposed this Remand.  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
letters sent to the appellant in September 1997 and February 
1998, the April and June 1998 rating decisions, and the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of this appeal, the appellant and 
his representative/attorney have been given explicit notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for service connection.  
The appellant has been specifically advised of the evidence 
that was requested, the evidence that was obtained, and the 
evidentiary defects existing in the claim.  The appellant has 
been provided with the law and regulations regarding the 
establishment of earlier effective dates and given notice of 
the evidence necessary to establish one.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
We note that the appellant's attorney submitted a post-Remand 
statement opposing the Remand that stated that there is no 
outstanding evidence that has not been submitted.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  
Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
obtained by the RO.  The appellant has indicated that he was 
unable to obtain the private medical records associated with 
his lawsuit against his employer and that they were no longer 
available.  The compromise settlement agreement was 
associated with the claims folder.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

A hearing was conducted before the RO in March 1999 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in February 1997 and March 1998 that 
specifically addressed the question of nicotine dependence 
and chronic obstructive pulmonary disease.  A private medical 
opinion has also been submitted.

In the circumstances of this case, a Remand back to the RO 
because of the passage of the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection for chronic obstructive pulmonary disease 
as a result of cigarette smoking and/or nicotine dependence 
acquired during active military service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West Supp. 2001); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998). However, the new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect claimants who filed claims on or before 
June 9, 1998, such as the claim filed in 1997 by the 
appellant in this case. 

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was proximate cause of the death or disability. 

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration. 

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions: [1] whether the 
claimant acquired a dependence on nicotine in service; and 
[2] whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the claimant.  If each of these two 
questions is answered in the affirmative, service connection 
may be established on a secondary basis.  VAOPGCPREC 19-97. 

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  See also, Davis v. West, * Vet. 
App. * (1999).  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV), nicotine dependence is 
recognized as a substance abuse disorder.  VAOPGCPREC 19-97; 
see also DSM IV at 108-09, 133-34. 

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id. 

In other words, for claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide medical evidence of a current disability, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability and tobacco use during active service.  See 
Veterans Benefits Administration letter 97-09 (January 28, 
1997).  For claims alleging secondary service connection for 
a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  See Under Secretary of Benefits letter 
20-97-14 (July 24, 1997).  It must also be determined whether 
post-service tobacco use became a supervening cause of the 
claimed death or disability.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records failed to document any respiratory 
disease in service and at the time of his separation 
examination in December 1971, his respiratory system was 
normal.

In support of his claim, the appellant submitted a copy of a 
Workman's Compensation settlement agreement, dated September 
1990.  This document was a compromise settlement on the 
appellant's claim that the cause of his lung disease was 
work-related.  The agreement noted that multiple medical 
reports of Dr. J. Greenberger, the appellant's treating 
physician, attributed the appellant's lung condition 
primarily to a smoking history of two packs daily for 20 
years.  Dr. Greenberger had expressed the opinion that heavy 
cigarette smoking had undoubtedly aggravated the appellant's 
asthma and that his problems were due to the cigarette 
smoking and the underlying allergic reactions. 

The settlement agreement also noted that the appellant had 
been examined by Dr. W. G. Hughson, a specialist in pulmonary 
medicine.  His diagnosis was asthmatic bronchitis.  Dr. 
Hughson noted that the appellant reported his symptoms began 
in late 1987 after he had worked for his employer for about 9 
months.  The doctor opined that the onset of the appellant's 
asthmatic symptoms was caused by continual exposures to 
industrial dust from January through the autumn of 1987.  His 
previous exposure to cigarette smoke and industrial dust may 
have played a role in the onset of his asthma.  The thrust of 
Dr. Hughson's report and testimony was that subsequent 
exposures might have caused a temporary aggravation of the 
appellant's lung condition, but that the primary culprit was 
industrial exposure from January through the Fall of 1987.

A VA examination was conducted in December 1997.  The 
appellant gave a history of smoking since age 18, and he 
currently smoked one pack of cigarettes per day.  He reported 
asbestos exposure aboard ship during service and after 
service in construction work.  He complained of constant 
shortness of breath.  He was diagnosed as having chronic 
obstructive pulmonary disease secondary to smoking and 
asbestos-related lung disease. 

A VA examination was conducted in March 1998.  The physician 
indicated that he had thoroughly reviewed the claims folder.  
It was noted that the appellant had 4 years of active service 
from 1968 to 1972.  The appellant reported that he had tried 
"numerous times" to stop smoking but was unsuccessful.  He 
continued to smoke.  The appellant also stated that he was 
dependent on nicotine, but that "in all honestly [sic] he 
cannot tell me when this nicotine dependence first 
developed."  He was short of breath at time.  On physical 
examination his breathing was labored and there was an 
increase in the diameter of his thorax.  The lungs were 
hyperresonant and his breath sounds were diminished.  The 
diagnostic impression was chronic obstructive pulmonary 
disease.  The examiner further commented that: 

It is clear that this man started smoking 
at about the time he went into the 
Service.  It is also clear to me at this 
time that he is dependent on nicotine.  I 
cannot say when this dependence first 
developed, but I can say that the 
initiation of the smoking habit led to 
the development of nicotine dependence.  
He clearly has chronic obstructive 
pulmonary disease and it is clear, from 
the clinical stand point, that it is 
quite likely, and in fact more likely, 
that his smoking is responsible for his 
chronic obstructive pulmonary disease.

The appellant has submitted a medical opinion dated in 
December 2001 and signed by William E. Jones, M. D.  Dr. 
Jones indicated that he had thoroughly reviewed the 
appellant's VA claims file, including his inservice and post-
service records.  The appellant began smoking cigarettes for 
the first time during active service and. "consequently 
developed an addiction to nicotine."  After leaving service 
he continued to smoke cigarettes to satisfy his nicotine 
dependency.  He was determined to have chronic obstructive 
pulmonary disease after examination in 1990.  Dr. Jones 
explained that chronic obstructive pulmonary disease was a 
disease of the lungs usually attributed to cigarette smoking.  
"After many years of consistent exposure to cigarette smoke, 
lung tissue gets destroyed. . .."  Dr. Jones opined that 
four years of cigarette smoking, with the resultant nicotine 
addiction while in service was as likely as not the cause of 
this veteran's lung disease.

The Board has first considered whether service connection is 
warranted on a direct basis.  Competent, credible and 
undisputed evidence of current disability has been presented.  
The appellant was diagnosed with chronic obstructive 
pulmonary disease in about 1987.  The appellant has offered 
satisfactory lay evidence of tobacco use in service, that is 
his sworn testimony before the RO, and there is no evidence 
that rebuts this testimony.  Therefore, we are left to 
consider whether there is competent, probative evidence that 
establishes a link between the post-service development of 
chronic obstructive pulmonary disease and tobacco use between 
1968 and 1972.  The preponderance of the evidence is against 
such a finding.  

In general, when medical evidence is necessary to establish 
service connection, we accord the highest degree of probative 
value to medical opinions that involve a review of the claims 
folders and service medical records and that explain the 
medical basis and rational for the conclusions reached.  
Lesser probative value is accorded medical opinions that are 
conclusory or contradictory, or that fail to involve a review 
of all of the available evidence.  In the instant case, we 
have first examined the second-hand medical opinions 
documented in the compromise settlement agreement.  These are 
somewhat less probative because they are summaries of what 
these doctors said in their reports (which are no longer 
available according to the appellant).  However, the 
agreement does furnish the Board with the rationale for the 
doctors' conclusions thereby making them of some probative 
value.  Dr. Greenberger concluded the appellant's asthma was 
attributable to a 20-year smoking history.  Dr. Hughson 
concluded that the asthma was attributable to exposure to 
industrial dust in 1987.

We have also considered the reports of the VA examiners, 
primarily the physician who examined the appellant in March 
1998, who indicated that smoking was responsible for the 
development of chronic obstructive pulmonary disease.  
Finally, Dr. Jones opined that 4 years of cigarette smoking 
in service was as likely as not the cause of the chronic 
obstructive pulmonary disease.  These opinions are of 
slightly greater probative value in our consideration in 
light of the fact that both the VA examiner in March 1998 and 
Dr. Jones had reviewed all of the available evidence 
contained in the claims folder.  Until Dr. Jones' opinion was 
offered, none of the prior examiners had attributed the post-
service development of chronic obstructive pulmonary disease 
to tobacco use exclusively during the four years of active 
service.  Rather, the development of chronic obstructive 
pulmonary disease was said to be due to longstanding tobacco 
abuse.  Therefore, there is a great deal of probative medical 
evidence against direct service connection for chronic 
obstructive pulmonary disease based on tobacco use in 
service.  Although Dr. Jones has provided competent medical 
evidence that links chronic obstructive pulmonary disease to 
tobacco use during the inservice years alone, his opinion 
contains an internal inconsistency that leads us to afford it 
a far lesser degree of probative value in our consideration 
of the claim.  Dr. Jones stated that chronic obstructive 
pulmonary disease develops after "many years of consistent 
exposure to cigarette smoke" yet he concluded that the four 
years of inservice smoking was as likely as not the cause of 
the development of chronic obstructive pulmonary disease, 
which we note was diagnosed more than a decade after 
separation from service and more than a decade of continued, 
consistent tobacco abuse.  Accordingly, the evidence against 
the claim that chronic obstructive pulmonary disease is 
attributable solely to inservice tobacco abuse outweighs Dr. 
Jones' conclusion that it is.  Therefore service connection 
is not warranted on a direct basis.

The Board has also considered whether service connection for 
chronic obstructive pulmonary disease is warranted on a 
secondary basis.  As before, competent evidence of current 
disability, chronic obstructive pulmonary disease, has been 
presented.  Although Dr. Hughson attributed lung disability 
to industrial dust exposure, Dr. Greenberger, Dr. Jones, and 
both VA examiners have all concluded that smoking was 
responsible for the development of chronic obstructive 
pulmonary disease.  The VA examiner and Dr. Jones have both 
indicated that smoking has led to nicotine dependence.  
However, in order to establish service connection on a 
secondary basis, medical evidence is required to show that 
the appellant incurred nicotine dependence in or due to 
service.  See VAOPGCPREC 19-97; see also Under Secretary for 
Benefits letter 20-97-14.  The Board has been presented with 
a competent medical opinion from a VA physician who indicated 
that he was unable to determine the onset of nicotine 
dependence.  Likewise, Dr. Jones has stated the appellant 
began smoking in service and that he "consequently" 
developed the addiction to nicotine.  Therefore, competent 
medical evidence, as required, that nicotine dependence was 
incurred during the 4 years of the appellant's service has 
not been presented.  It is not sufficient that the appellant 
has stated that his cigarette smoking began during service 
and that he continued to smoke thereafter, or that he tried 
to quit smoking several times without success.  No medical 
opinion of probative value that pinpoints the onset of a 
nicotine addiction in service has been submitted and 
therefore the preponderance of the evidence is against the 
claim.

We have considered the VA examiner's statement that he was 
unable to time the onset of nicotine dependence and we have 
considered whether it is possible to obtain a medical opinion 
regarding whether the appellant's inservice or postservice 
smoking caused his chronic obstructive pulmonary disease.  
Congress has provided several methods of assisting certain 
veterans in overcoming difficult evidentiary burdens in 
relation to exposure to harmful substances in service.  See, 
e.g., 38 U.S.C.A. § 1112(c) (relating to radiation exposure); 
38 U.S.C.A. § 1116 (relating to exposure to certain 
herbicides).  In this case, as to carcinogens ingested by 
cigarette smoking, no such provision exists; therefore, it is 
the claimant's burden to submit medical evidence of a nexus 
between in-service smoking and a subsequent diagnosis of 
chronic obstructive pulmonary disease.  Moreover, even in 
cases where a disability is presumed service connected 
because of in-service exposure to ionizing radiation or Agent 
Orange, an intercurrent cause can rebut the presumption of 
service connection.  See 38 C.F.R. §§ 3.307(d), 3.309(d), 
(e).  Similarly, in this case the effect of postservice 
smoking, as an intercurrent or supervening cause, is relevant 
to the question of etiology between inservice smoking and a 
postservice diagnosis of chronic obstructive pulmonary 
disease.  The effect of cigarette smoking at various times on 
an individual's health is a medical determination that the 
appellant and the Board may not make.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Another consideration, then, is whether the appellant's 
cigarette smoking during active military service as opposed 
to cigarette smoking at other times and/or causes unrelated 
to cigarette smoking caused the chronic obstructive pulmonary 
disease.  The appellant's active service lasted less than 4 
years.  It is clear in this case that the appellant continued 
to smoke for many years after his separation from service.  
In fact, he continues to smoke at the present time, more than 
29 years after his discharge from service.  The overwhelming 
majority of his cigarette smoking occurred when he was not in 
the military.  

Dr. Greenberger attributed lung disease to a 20-year smoking 
history; Dr. Hughson attributed lung disease to industrial 
dust exposure; both VA examiners attributed chronic 
obstructive pulmonary disease to smoking in general; and Dr. 
Jones attributed chronic obstructive pulmonary disease to 
inservice smoking while at the same time stating the chronic 
obstructive pulmonary disease developed after "many years of 
consistent exposure to cigarette smoke."  In view of the 
absence of a statutory presumption as to cigarette smoking, 
the fact that the appellant's postservice smoking represents 
a possible intercurrent or supervening cause of his chronic 
obstructive pulmonary disease, and the fact that there is no 
agreement among the competent medical opinions that the 4 
years of smoking in service was the cause of his chronic 
obstructive pulmonary disease, we find that service 
connection is not warranted.  38 C.F.R. § 3.303(d) (2001).  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Earlier effective date. 

The appellant has contended that the effective date for the 
award of nonservice connected pension benefits should be from 
April 1997.  He contacted his service representative on April 
24, 1997, and subsequently the representative submitted a 
letter to the RO on April 25, 1997, that constituted an 
informal claim. 

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. 5110(a) (West 1991).  The 
applicable regulation provides that for claims granted for 
these benefits, 38 C.F.R. § 3.400(b)(ii) (2001) provides that 
the effective date for claims for disability pension received 
after October 1984 is the date of claim.  However, if within 
one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage. 

Evidence of record indicates that the appellant is 52 years 
of age, has a work history in construction, and last worked 
full-time in February 1997 as a construction framer.  VA 
examination reports dated December 1997 and March 1998 as 
well as VA treatment records dated in 1997 and 1998 indicated 
that the appellant was treated for chronic obstructive 
pulmonary disease with constant shortness of breath, syncopal 
episodes, and participated in a long-term 
inpatient/transition resident substance abuse program. 

A claim for service connection for chronic obstructive 
pulmonary disease as well as nonservice-connected pension 
benefits was received at the RO on September 8, 1997. 

By rating decision in April 1998, the RO granted the 
appellant entitlement to nonservice connected pension 
benefits, effective from the date of receipt of the 
appellant's original claim for that benefit, September 8, 
1997. 

The Board initially finds that there is no evidence of record 
that the appellant, at any time to filing his claim in 
September 1997, was so incapacitated as to preclude him from 
filing his claim.  Furthermore, it is noted that the 
appellant has not alleged any such incapacitation.  In the 
brief filed by his attorney, no additional argument has been 
put forth in this regard, and the attorney has only requested 
that the appellant be given the benefit of the doubt with 
respect to the assignment of an earlier effective date.  
Therefore, the Board is prohibited by 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) from providing an effective date earlier 
that the date of receipt of the claim, which in this case is 
September 8, 1997. 

We have considered the argument that the representative's 
written letter to the RO, received April 25, 1997, was an 
informal claim for pension benefits.  The Board recognizes 
that regulations provide that any communication or action by 
a claimant or his representative, indicating an intent to 
apply for one or more VA benefits, may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2001).  However, the 
cited regulation also requires that for such a communication 
or action to be considered as an informal claim it must 
identify the benefit sought. 

Review of the correspondence submitted to the RO on April 25, 
1997, by the appellant's representative, reveals that it did 
not identify any benefit sought.  Specifically, it noted that 
the appellant had contacted their office "regarding reopening 
his claim with the VA."  There was no further reference made 
to any specific benefit sought.  Therefore, the Board finds 
that the correspondence received on April 25, 1997, does not 
meet the regulatory requirements for an informal claim. 

Thus, the Board concludes that the preponderance of the 
evidence clearly shows that the appellant did not file a 
claim for pension benefits, either informal or formal, prior 
to September 8, 1997, the date his formal claim was received.  
Therefore, reasonable doubt is not for application in this 
case.  Consequently, the claim must be denied. 



ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service, is denied.  An effective date 
prior to September 8, 1997, for a grant of entitlement to 
nonservice-connected pension benefits is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



